IN TI~[E SUPR.EME COURT OF TI~IE STATE OF DELAWARE

GATEWAY ESTATES, INC., §
§ No. 571 , 2015
Plaintiff Below, §
Appellant, §
§ Court Below - Superior Court
v. § of the State of Delaware
§
NEW CASTLE COUNTY, and § C.A. No. Nl3C-07-307

ROBERT R. & ROSA GONZALES, §
§
Defendants Below, §
Appellees. §

Submitted: May 18, 2016
Decided: May 25, 2016
Corrected: June 10, 2016
Before STRINE, Chief]ustice; VAUGHN and SEITZ, Justices.
0 R D E R
This 10"‘ day of J une 201 6, the Court having considered this matter on the briefs
filed by the parties has determined that the final judgment of the Superior Court should
be affirmed on the basis that the Appellant’s claims are untimely and without merit.

NOW, THER.EFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

BY TI~[E COURT: